

116 HR 2088 IH: To amend the Energy Independence and Security Act of 2007 to reauthorize the Energy Efficiency and Conservation Block Grant Program, and for other purposes.
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2088IN THE HOUSE OF REPRESENTATIVESApril 4, 2019Mr. Stanton (for himself and Mr. Veasey) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Energy Independence and Security Act of 2007 to reauthorize the Energy Efficiency and
			 Conservation Block Grant Program, and for other purposes.
	
		1.Energy Efficiency and Conservation Block Grant Program
 (a)PurposeSection 542(b)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152(b)(1)) is amended—
 (1)in subparagraph (A), by striking ; and and inserting a semicolon; (2)in subparagraph (B), by striking the semicolon and inserting ; and; and
 (3)by adding at the end the following:  (C)diversifies energy supplies, including by facilitating and promoting the use of alternative fuels;.
 (b)Use of fundsSection 544(9) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17154(9)) is amended to read as follows:
				
 (9)deployment of energy distribution technologies that significantly increase energy efficiency or expand access to alternative fuels, including—
 (A)distributed resources; (B)district heating and cooling systems; and
 (C)infrastructure for delivering alternative fuels; . (c)Competitive grantsSection 546(c)(2) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17156(c)(2)) is amended by inserting , including projects to expand the use of alternative fuels before the period at the end.
 (d)FundingSection 548(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17158(a)) is amended to read as follows:
				
					
						(a)
						Authorization of appropriations
						
							(1)
							Grants
 There is authorized to be appropriated to the Secretary for the provision of grants under the program $3,500,000,000 for each of fiscal years 2020 through 2025.
						
							(2)
							Administrative costs
 There is authorized to be appropriated to the Secretary for administrative expenses of the program $35,000,000 for each of fiscal years 2020 through 2025.
						.
 (e)Technical amendmentsSection 543 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17153) is amended— (1)in subsection (c), by striking subsection (a)(2) and inserting subsection (a)(3); and
 (2)in subsection (d), by striking subsection (a)(3) and inserting subsection (a)(4). 